Title: To George Washington from John Sullivan, 2 July 1781
From: Sullivan, John
To: Washington, George


                  
                     Dear General
                     Philadelphia 2d July 1781
                  
                  Though I have nothing Important to write your Excellency at This moment I take the Liberty by his Excellencey the Chevalier de La Luzerne to assure you of my Earnest wishes for your Success against New york & That Every Effort of mine Shall be Employed while I remain in Congress to Second your attempt to fulfil (or Even if possible to anticipate) your wishes: my time in Congress will Soon Expire and my Domestic Concerns forbid my Suffering myself to be rechosen, of Course the Service I may render to your operations must be within a few weeks in which time I Shall be happy to Employ myself in that useful manner—I Suppose that the Resolutions respecting the augmentations of the powers of a Court Martial have reached you The Report of the Committee impowered the Court to Inflict five hundred Lashes But this was Rejected upon the principles Laid Down in the Levitical Law Strongly urged by Roger Shearman Esqr. &ca & though a great majorty of Congress were for it the Question was Lost for want of the assent of Seven States: This relation will Convince you of the Incompetence of Some Members in the American Senate as well as of the absurdity of Some parts of the Confederation.
                  I have had the Honor of Seeing Mrs Washington yesterday & to Day; She was fatigued well her Journey & was Indisposed when She arrived, but Seems perfectly recovered—our news from the Southward Continue to be agreable & Seem to be as well authenticated as possible without official Information.  I have the honor to be with the most perfect Esteem Dear Genl your Excellencys most obedient Servant
                  
                     Jno. Sullivan
                  
               